DETAILED ACTION
1.	This office action is in response to the amendment filed on 09/02/2021. 
2.	Claims 2, 9, and 16 are cancelled.
3.  	Claims 1, 3-8, 10-15, and 17-20 are pending and presented for examination.

Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. 	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A computer-implemented method for forecasting air quality conditions, comprising:
 	obtaining historical meteorological data and historical air quality data;
 	dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion,
 	comparing, by a computer processor, meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of segments of time; and
 	outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing,
 	wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion, comparing meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of segments of time; and wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

This judicial exception is not integrated into a practical application. In particular, the claim recites obtaining historical meteorological data and historical air quality data. However, this limitation is recited at a high level of generality, and are considered to be insignificant data gathering step. 
The claim recites “a computer processor, and outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing” which are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of outputting information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer processor, and outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing are well-understood, routine, and conventional computer structures and/or activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 

Dependent claims 2-7, 9-14, and 17-20 add further details of the identified abstract idea.  The claims are not patent eligible.
 	Independent claims 8 and 15, the claims are rejected with the same rationale as in claim 1. 

Response to Arguments
6.          Applicant's arguments filed on 09/02/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Zhen, Pan, and Tsai concerning claims 1, 8, and 15 fails to disclose the limitations “dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time,” as recited in independent claims 1, 8, and 15.


a)	Examiner respectfully disagrees. First, the Examiner would like to remind the applicant that the rejection is based on the broadest reasonable interpretation of the claims.  The Applicant argues on pages 7-9 of the remarks that the cited art does not teach or suggest the limitations “dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time.” 
 However, Tsai discloses measurements and simulations reveal that pollutant concentrations typically follow the traffic flow rate; they decline as the height increases, and are higher on the leeward side than on the windward side (See, Abstract). Further, Tsai discloses meteorological conditions and pollutant concentrations measurements (See, pages 5912-5913 (section 2. Measurements, Table 1). Furthermore, Fig. 3 plots shows the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00 (See, pages 5916-5917 (section 4. Results and discussion)), wherein morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 (i.e., 3 hours) and 14:00 to 15:00 (i.e., 1 hour) is interpreted as a plurality of 

 7. 	Applicant’s arguments with respect to claims 1, 8, and 15 limitations “dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhen CN104751242 (hereinafter, Zhen), in view of Pan et al. CN106339775 (hereinafter, Pan), in further view of Tsai et al. “Measurements and three-dimensional modeling of air pollutant dispersion in an Urban Street Canyon”, July 2004 (hereinafter, Tsai). 

7.  	Regarding claim 1, Zhen discloses a computer-implemented method for forecasting air quality conditions, comprising:
(page 5: 
obtain the basic meteorological data, such as historical daily temperature, humidity, air pressure, wind, wind direction, AQI (air quality index) values);
 	comparing, by a computer processor, meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of segments of time (pages 5-9 and Table 2: comparing actual observation of actual meteorological data and later date from the weather forecast data of the weather forecast. See also pages 12-14); and
 	outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 5-9: weather characteristics of local areas can be reflected better, and a powerful guarantee is provided for determining AQI high in accuracy). 
 	Zhen does not disclose: 
 	obtaining historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Pan discloses: 
  	obtaining historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data (abstract and pages 2-3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5. The main weather systems and meteorological elements of the concentration distribution were typed, and combined with the backward trajectory model, an innovative weather classification and pollutant source analysis algorithm was established; at the same time, based on the numerical model simulation and forecast WRF results, and the typical weather situation of polluted weather in the same season in history finds similar cases to serve for air quality forecasting. More specifically, the method for identifying heavy air pollution cases based on weather classification and meteorological element clustering includes the following steps: Step 1: collect historical PM2.5 and meteorological element observation data in the area to be predicted, arrange the historical PM2.5 observation data in a time series and correspond to the meteorological element observation data to obtain a set of measured PM2.5 concentrations sequence of changes. Step 2: use the collected observational data of meteorological elements in the area to be predicted over the years to perform WRF simulation on the pressure field in the area to be predicted, and analyze the long-time sequence of ground pressure field in the area to be predicted by WRF simulation to obtain different weather Classification, and then extract the time series corresponding to different weather classifications. Step 3: perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series in Step 2 and Step 1, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Step 4: input the time series corresponding to the different weather types of the WRF simulation obtained in step 2 into the hysplit model, and perform a 48h backward trajectory cluster analysis to obtain the PM2.5 concentration distribution and different weather types of the area to be predicted);
 	a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion (page 3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5….[and] perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Further, pages 4-5; disclosing focusing on the meteorological point of view that affects the spread of atmospheric pollution, the main weather systems and meteorological elements that affect the PM2.5 concentration distribution were typed, and combined with the backward trajectory model, the weather classification was innovatively established. Type and pollutant source analysis algorithm; at the same time, based on the numerical model simulation and forecast WRF results, it can find similar cases with the typical weather situation in the same season of polluted weather in history, which can serve for air quality forecasting…[and] utilizes the 3km meteorological elements of Beijing simulated by WRF from 2013 to 15 years and the monitored PM2.5 hour data, focusing on the meteorological aspects that affect the spread of atmospheric pollution, and analyzes the main weather systems and meteorological elements that affect the distribution of PM2.5 concentration. In addition to the classification study, combined with the backward trajectory model, an innovative algorithm for weather classification and pollutant source analysis was established. PM2.5 data is the daily and hourly concentration average data of 12 points in the city from 2013 to 15 years obtained by the Beijing Environmental Protection Monitoring Center…The time series corresponding to 9 different weather situations corresponded to the observed PM2.5 concentrations one by one to obtain the PM2.5 concentration distributions corresponding to different weather types, as shown in Figure 2. The ground weather situation is high pressure rear, closed low pressure, inverted trough, weaker atmospheric horizontal movement, high air humidity, rapid accumulation of local pollutants, and high background concentration of local pollution caused by the transmission of surrounding pollutants, so the concentration of pollutants is the largest; when the surface weather situation is under high pressure control, the ground generally has weak dispersion, strong horizontal diffusion capacity, and low pollutant concentration), where the historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion and/or spread of atmospheric pollution, and weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications is interpreted as equivalent to a pollution accumulation event that includes meteorological . 
 	Pan also discloses outputting a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 2-4). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen to use obtain historical air quality data; divide the historical air quality data into a plurality of segments of time based on the historical meteorological data, a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion as taught by Pan. The motivation for doing so would have been in order to forecast air quality based on historical meteorological data (Pan, page 3).
	Zhen in view of Pan does not disclose:
 	wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Tsai discloses:
 	 wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to (abstract: measurements and simulations reveal that pollutant concentrations typically follow the traffic flow rate; they decline as the height increases, and are higher on the leeward side than on the windward side…Further, pages 5912-5917 (sections 2, 4, and Table 1 Meteorological conditions and pollutant concentration), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00);
 	wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time (abstract: measurements and simulations reveal that pollutant concentrations typically follow the traffic flow rate; they decline as the height increases, and are higher on the leeward side than on the windward side…Pages 5912-5913 (section 2. Measurements): meteorological conditions and pollutant concentrations measurements. Further, pages 5916-5917 (section 4. Results and discussion), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00), wherein morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 (i.e., 3 hours) and 14:00 to 15:00 (i.e., 1 hour) is interpreted as a plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen in view of Pan to use wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration 

8.     	Regarding claim 3, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 1 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises comparing a predicted meteorological data of the first duration of time with historical meteorological data of the at least one of the plurality of segments of time (pages 5, 7-12, Table 2). 

9.    Regarding claim 4, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 1 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises determining the at least one of the plurality of segments of time whose historical meteorological conditions match predicted meteorological conditions of the first duration of time, and the forecast of air quality conditions for the first duration of time is determined based at least in part on air quality conditions of the matching the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

Regarding claim 5, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 3 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data of the first duration of time corresponds to predicted meteorological conditions during the first duration of time, and the historical meteorological data of the at least one of the plurality of segments of time corresponds to historical meteorological conditions during the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

11.    Regarding claim 6, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 4 as disclosed above. 
 	 Zhen further discloses wherein a plurality of the plurality of segments of time combine to match the predicted meteorological conditions of the first duration of time (pages 5, 7-9, 12-14, and Table 2). 

12.    Regarding claim 7, Zhen in view of Pan in view of Tsai disclose the computer-implemented method of claim 3 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data comprises at least one of temperature data, humidity data, water vapor data, and wind speed data (page 9).

13.  	Regarding claim 8, Zhen discloses a computer system comprising:
 	a memory, having program instructions stored therein; and a processor communicatively coupled to the memory, wherein the program instructions are readable (Abstract: a device for predicting air quality index):
 	obtain historical meteorological data and air quality data (page 5: 
obtain the basic meteorological data, such as historical daily temperature, humidity, air pressure, wind, wind direction, AQI (air quality index) values);
 	compare meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of duration of segments of time (pages 5-9 and Table 2: comparing actual observation of actual meteorological data and later date from the weather forecast data of the weather forecast. See also pages 12-14); and
 	output a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 5-9: weather characteristics of local areas can be reflected better, and a powerful guarantee is provided for determining AQI high in accuracy).
 	Zhen does not disclose: 
 	obtain historical air quality data; divide the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Pan discloses: 
(abstract and pages 2-3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5. The main weather systems and meteorological elements of the concentration distribution were typed, and combined with the backward trajectory model, an innovative weather classification and pollutant source analysis algorithm was established; at the same time, based on the numerical model simulation and forecast WRF results, and the typical weather situation of polluted weather in the same season in history finds similar cases to serve for air quality forecasting. More specifically, the method for identifying heavy air pollution cases based on weather classification and meteorological element clustering includes the following steps: Step 1: collect historical PM2.5 and meteorological element observation data in the area to be predicted, arrange the historical PM2.5 observation data in a time series and correspond to the meteorological element observation data to obtain a set of measured PM2.5 concentrations sequence of changes. Step 2: use the collected observational data of meteorological elements in the area to be predicted over the years to perform WRF simulation on the pressure field in the area to be predicted, and analyze the long-time sequence of ground pressure field in the area to be predicted by WRF simulation to obtain different weather Classification, and then extract the time series corresponding to different weather classifications. Step 3: perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series in Step 2 and Step 1, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Step 4: input the time series corresponding to the different weather types of the WRF simulation obtained in step 2 into the hysplit model, and perform a 48h backward trajectory cluster analysis to obtain the PM2.5 concentration distribution and different weather types of the area to be predicted), 
 	a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion (page 3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5….[and] perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Further, pages 4-5; disclosing focusing on the meteorological point of view that affects the spread of atmospheric pollution, the main weather systems and meteorological elements that affect the PM2.5 concentration distribution were typed, and combined with the backward trajectory model, the weather classification was innovatively established. Type and pollutant source analysis algorithm; at the same time, based on the numerical model simulation and forecast WRF results, it can find similar cases with the typical weather situation in the same season of polluted weather in history, which can serve for air quality forecasting…[and] utilizes the 3km meteorological elements of Beijing simulated by WRF from 2013 to 15 years and the monitored PM2.5 hour data, focusing on the meteorological aspects that affect the spread of atmospheric pollution, and analyzes the main weather systems and meteorological elements that affect the distribution of PM2.5 concentration. In addition to the classification study, combined with the backward trajectory model, an innovative algorithm for weather classification and pollutant source analysis was established. PM2.5 data is the daily and hourly concentration average data of 12 points in the city from 2013 to 15 years obtained by the Beijing Environmental Protection Monitoring Center…The time series corresponding to 9 different weather situations corresponded to the observed PM2.5 concentrations one by one to obtain the PM2.5 concentration distributions corresponding to different weather types, as shown in Figure 2. The ground weather situation is high pressure rear, closed low pressure, inverted trough, weaker atmospheric horizontal movement, high air humidity, rapid accumulation of local pollutants, and high background concentration of local pollution caused by the transmission of surrounding pollutants, so the concentration of pollutants is the largest; when the surface weather situation is under high pressure control, the ground generally has weak dispersion, strong horizontal diffusion capacity, and low pollutant concentration), where the historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion and/or spread of atmospheric pollution, and weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution .
	Pan also discloses output a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 2-4). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen to use obtain historical air quality data; divide the historical air quality data into a plurality of segments of time based on the historical meteorological data, a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion as taught by Pan. The motivation for doing so would have been in order to forecast air quality based on historical meteorological data (Pan, page 3).
	Zhen in view of Pan does not disclose:
 	wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time. 
	However, Tsai discloses:
(abstract: measurements and simulations reveal that pollutant concentrations typically follow the traffic flow rate; they decline as the height increases, and are higher on the leeward side than on the windward side…Further, pages 5912-5917 (sections 2, 4, and Table 1 Meteorological conditions and pollutant concentration), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00);
 	wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time (abstract: measurements and simulations reveal that pollutant concentrations typically follow the traffic flow rate; they decline as the height increases, and are higher on the leeward side than on the windward side…Pages 5912-5913 (section 2. Measurements): meteorological conditions and pollutant concentrations measurements. Further, pages 5916-5917 (section 4. Results and discussion), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00), wherein morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 (i.e., 3 hours) and 14:00 to 15:00 (i.e., 1 hour) is interpreted as a plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time.


14.     	Regarding claim 10, Zhen in view of Pan in view of Tsai disclose the computer system of claim 8 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises comparing a predicted meteorological data of the first duration of time with historical meteorological data of the at least one of the plurality of segments of time (pages 5, 7-12, Table 2). 

15.    Regarding claim 11, Zhen in view of Pan in view of Tsai disclose the computer system of claim 8 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises determining the at least one of the plurality of segments of time whose historical meteorological conditions match predicted meteorological conditions of the first duration of time, and the forecast of air quality conditions for the first duration of time is determined based at least in part (pages 5, 7-9, and 12-14). 

16.    Regarding claim 12, Zhen in view of Pan in view of Tsai disclose the computer system of claim 10 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data of the first duration of time corresponds to predicted meteorological conditions during the first duration of time, and the historical meteorological data of the at least one of the plurality of segments of time corresponds to historical meteorological conditions during the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

17.    Regarding claim 13, Zhen in view of Pan in view of Tsai disclose the computer system of claim 11 as disclosed above. 
 	 Zhen further discloses wherein a plurality of the plurality of segments of time combine to match the predicted meteorological conditions of the first duration of time (pages 5, 7-9, 12-14, and Table 2). 

18.    Regarding claim 14,  Zhen in view of Pan in view of Tsai disclose the computer system of claim 10 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data comprises at least one of temperature data, humidity data, water vapor data, and wind speed data (page 9).

  	Regarding claim 15, Zhen discloses a computer program product for forecasting air quality conditions, the computer program product comprising:
a non-transitory computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor to cause the processor to (Abstract: a device for predicting air quality index):
 	obtain historical meteorological data and air quality data (page 5: 
obtain the basic meteorological data, such as historical daily temperature, humidity, air pressure, wind, wind direction, AQI (air quality index) values);
 	compare, by the processor, meteorological conditions of a first duration of time to meteorological conditions of at least one of the plurality of duration of segments of time (pages 5-9 and Table 2: comparing actual observation of actual meteorological data and later date from the weather forecast data of the weather forecast. See also pages 12-14); and
 	output a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 5-9: weather characteristics of local areas can be reflected better, and a powerful guarantee is provided for determining AQI high in accuracy).
 	Zhen does not disclose: 
 	obtain historical air quality data; divide the historical air quality data into a plurality of segments of time based on the historical meteorological data, wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant 
	However, Pan discloses: 
  	obtain historical air quality data; dividing the historical air quality data into a plurality of segments of time based on the historical meteorological data (abstract and pages 2-3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5. The main weather systems and meteorological elements of the concentration distribution were typed, and combined with the backward trajectory model, an innovative weather classification and pollutant source analysis algorithm was established; at the same time, based on the numerical model simulation and forecast WRF results, and the typical weather situation of polluted weather in the same season in history finds similar cases to serve for air quality forecasting. More specifically, the method for identifying heavy air pollution cases based on weather classification and meteorological element clustering includes the following steps: Step 1: collect historical PM2.5 and meteorological element observation data in the area to be predicted, arrange the historical PM2.5 observation data in a time series and correspond to the meteorological element observation data to obtain a set of measured PM2.5 concentrations sequence of changes. Step 2: use the collected observational data of meteorological elements in the area to be predicted over the years to perform WRF simulation on the pressure field in the area to be predicted, and analyze the long-time sequence of ground pressure field in the area to be predicted by WRF simulation to obtain different weather Classification, and then extract the time series corresponding to different weather classifications. Step 3: perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series in Step 2 and Step 1, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Step 4: input the time series corresponding to the different weather types of the WRF simulation obtained in step 2 into the hysplit model, and perform a 48h backward trajectory cluster analysis to obtain the PM2.5 concentration distribution and different weather types of the area to be predicted), 
 	a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion (page 3; disclosing a method for judging air heavy pollution cases based on weather classification and clustering of meteorological elements. The historical data of meteorological elements and the monitored PM2.5 hour data are used to influence PM2 from the perspective of meteorology that affects the diffusion of atmospheric pollution .5….[and] perform statistical analysis on the weather classification and the sequence of the measured PM2.5 concentration changes corresponding to the time series, to obtain the distribution characteristics of PM2.5 concentration under different weather classifications. Further, pages 4-5; disclosing focusing on the meteorological point of view that affects the spread of atmospheric pollution, the main weather systems and meteorological elements that affect the PM2.5 concentration distribution were typed, and combined with the backward trajectory model, the weather classification was innovatively established. Type and pollutant source analysis algorithm; at the same time, based on the numerical model simulation and forecast WRF results, it can find similar cases with the typical weather situation in the same season of polluted weather in history, which can serve for air quality forecasting…[and] utilizes the 3km meteorological elements of Beijing simulated by WRF from 2013 to 15 years and the monitored PM2.5 hour data, focusing on the meteorological aspects that affect the spread of atmospheric pollution, and analyzes the main weather systems and meteorological elements that affect the distribution of PM2.5 concentration. In addition to the classification study, combined with the backward trajectory model, an innovative algorithm for weather classification and pollutant source analysis was established. PM2.5 data is the daily and hourly concentration average data of 12 points in the city from 2013 to 15 years obtained by the Beijing Environmental Protection Monitoring Center…The time series corresponding to 9 different weather situations corresponded to the observed PM2.5 concentrations one by one to obtain the PM2.5 concentration distributions corresponding to different weather types, as shown in Figure 2. The ground weather situation is high pressure rear, closed low pressure, inverted trough, weaker atmospheric horizontal movement, high air humidity, rapid accumulation of local pollutants, and high background concentration of local pollution caused by the transmission of surrounding pollutants, so the concentration of pollutants is the largest; when the surface weather situation is under high pressure control, the ground generally has weak dispersion, strong horizontal diffusion capacity, and low pollutant concentration), where the historical data of meteorological elements and the monitored PM2.5 hour data are used to influence . 
 	Pan also discloses output a forecast of air quality conditions for the first duration of time based at least in part on the comparing (abstract and pages 2-4). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen to use obtain historical air quality data; divide the historical air quality data into a plurality of segments of time based on the historical meteorological data, a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion as taught by Pan. The motivation for doing so would have been in order to forecast air quality based on historical meteorological data (Pan, page 3).
	Zhen in view of Pan does not disclose:
 	wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to 
	However, Tsai discloses:
 	 wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion (abstract: measurements and simulations reveal that pollutant concentrations typically follow the traffic flow rate; they decline as the height increases, and are higher on the leeward side than on the windward side…Further, pages 5912-5917 (sections 2, 4, and Table 1 Meteorological conditions and pollutant concentration), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00);
 	wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time (abstract: measurements and simulations reveal that pollutant concentrations typically follow the traffic flow rate; they decline as the height increases, and are higher on the leeward side than on the windward side…Pages 5912-5913 (section 2. Measurements): meteorological conditions and pollutant concentrations measurements. Further, pages 5916-5917 (section 4. Results and discussion), and Fig. 3: plots the measured hourly pollutant concentrations, generally follow the flow rate of traffic, peaking in the morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 and 14:00 to 15:00), wherein morning and afternoon rush hours and reaching minimal from 2:00 to 5:00 (i.e., 3 hours) and 14:00 to 15:00 (i.e., 1 hour) is interpreted as a plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhen in view of Pan to use wherein each segment begins with a pollution accumulation event that includes meteorological conditions that are conducive to pollutant concentration and ends with a pollution dissipation event that includes meteorological conditions that are conducive to pollutant dispersion; and wherein the plurality of segments of time have varied durations and are not configured to have a pre-defined duration of time as taught by Tsai. The motivation for doing so would have been in order to monitor and identify pollutant concentration and dispersion pattern at different point of time (Tsai, page 5917).

20.     	Regarding claim 17, Zhen in view of Pan in view of Tsai disclose the computer product of claim 15 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises comparing a predicted meteorological data of the first duration of time with historical meteorological data of the at least one of the plurality of segments of time (pages 5, 7-12, Table 2). 

21.    Regarding claim 18, Zhen in view of Pan in view of Tsai disclose the computer product of claim 15 as disclosed above. 
 	 Zhen further discloses wherein the comparing comprises determining the at least one of the plurality of segments of time whose historical meteorological conditions (pages 5, 7-9, and 12-14). 

22.    Regarding claim 19, Zhen in view of Pan in view of Tsai disclose the computer product of claim 17 as disclosed above. 
 	 Zhen further discloses wherein the predicted meteorological data of the first duration of time corresponds to predicted meteorological conditions during the first duration of time, and the historical meteorological data of the at least one of the plurality of segments of time corresponds to historical meteorological conditions during the at least one of the plurality of segments of time (pages 5, 7-9, and 12-14). 

23.    Regarding claim 20, Zhen in view of Pan in view of Tsai disclose the computer product of claim 18 as disclosed above. 
 	 Zhen further discloses wherein a plurality of the plurality of segments of time combine to match the predicted meteorological conditions of the first duration of time (pages 5, 7-9, 12-14, and Table 2). 

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864